Cite as 2022 Ark. App. 306
                     ARKANSAS COURT OF APPEALS
                                          DIVISION IV
                                          No. CV-22-88


                                                   Opinion Delivered   August 31, 2022
 CHASITY DOLLINS
                                  APPELLANT APPEAL FROM THE GREENE
                                            COUNTY CIRCUIT COURT
 V.                                         [NO. 28JV-20-101]

 ARKANSAS DEPARTMENT OF HUMAN HONORABLE MARY LILE
 SERVICES AND MINOR CHILDREN    BROADAWAY, JUDGE
                      APPELLEES
                                AFFIRMED



                                  LARRY D. VAUGHT, Judge

       Chasity Dollins appeals the order entered by the Greene County Circuit Court terminating

her parental rights to three of her children. On appeal, Dollins challenges the circuit court’s best-

interest finding. We affirm.

       On June 24, 2020, the Arkansas Department of Human Services (DHS) exercised an

emergency hold on Dollins’s four children—LT1 (DOB January 23, 2014), BT (DOB July 29,

2015), GT (DOB May 15, 2018), and LT2 (DOB September 1, 2019)—on the bases of

environmental neglect and Dollins’s drug use. The affidavit of a DHS caseworker attached to the

petition states that DHS has a history with Dollins’s family1 that includes three unsubstantiated

claims: (1) inadequate supervision on July 31, 2017; (2) inadequate food, failure to protect,




       1BillyThomas was found to be the putative father of BT, GT, and LT2. Bubba Sullivan
was found to the be the father of LT1. Neither Thomas nor Sullivan is involved in this appeal.
substance misuse, inadequate supervision, inadequate shelter, and environmental neglect on

January 18, 2019; and (3) inadequate supervision, inadequate food, failure to protect, and

environmental neglect on March 28, 2019. A fourth claim against Dollins’s family was opened on

June 7, 2020, for environmental neglect, inadequate food, and medical neglect.

       The affidavit further asserts that as part of the June 7 pending claim, DHS employees made

fifty attempts between June 8 and June 24 to locate Dollins and her children but were unsuccessful.

DHS workers made numerous searches in several databases to locate addresses for Dollins; visited

with her family members; and spoke with local law enforcement agencies, schools, and doctor’s

clinics in an attempt to locate the family. When DHS workers made contact with Dollins and

arranged for meetings, Dollins did not show up. DHS workers finally located Dollins and her

children on June 24, at which time Dollins tested positive for methamphetamine, amphetamine,

and tramadol. Two other adults were in the home: one admitted smoking methamphetamine in

the home and tested positive for both that and amphetamine, and the other adult refused a drug

test but appeared to be under the influence of a controlled substance. The affidavit further states

that three firearms, three drug pipes, one used syringe hidden in a baby sock, and a bag of

methamphetamine were found in the home; there was little to no food and no formula in the

home; exposed wires were found in almost every room of the home; and there was a generator

inside the house. While Dollins reported that the children had medication and LT2 had a nebulizer

and medication to treat his cystic fibrosis, none of these items were located in the home. In light

of these discoveries, DHS workers placed Dollins’s children in DHS custody.

       On June 26, DHS filed a petition for dependency-neglect and emergency custody of the

children, and the circuit court entered an order granting the petition the same day. On June 29,

the circuit court entered an order finding that probable cause existed for the emergency order to

                                                2
remain in place. The court further ordered Dollins to comply with the case plan, remain drug-free,

submit to random drug screens, complete parenting classes, maintain stable housing and

employment, resolve all criminal charges, allow DHS access to the home, and submit to a drug-

and-alcohol assessment and comply with its recommendations.

        On August 6, the circuit court entered an adjudication order finding the parties had

stipulated that the children were dependent-neglected on the grounds of neglect due to inadequate

supervision and LT2’s medical neglect. The circuit court set a goal of reunification. On October

30, the circuit court entered a review order finding that Dollins had partially complied with the

case plan. The court also ordered that LT1 be placed in the permanent custody of her father

Bubba Sullivan, and they were dismissed from the case. The court continued the goal of

reunification. Another review order was entered on March 31, 2021, wherein the circuit court

found that Dollins was in minimal compliance with the case plan. The court further found that

BT, GT, and LT2 were not in the same placement because DHS could not find a placement for

all three children.

        On June 11, the circuit court entered a permanency-planning order that changed the goal

to adoption. The court found that Dollins had minimally complied with the case plan and that the

separate placement for the children was appropriate. On August 30, the children’s attorney ad

litem (AAL) filed a petition to terminate Dollins’s parental rights to BT, GT, and LT2. The AAL

alleged that three grounds supported termination—failure to remedy, subsequent factors, and

aggravated circumstances—pursuant to Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a),

(vii)(a), and (ix)(a)(B)(i) (Supp. 2021). The AAL also alleged that termination was in the children’s

best interest. DHS later moved to join the termination petition.



                                                 3
       A termination hearing was held on November 9, during which Dollins; Mary Murphy, a

court appointed special advocate; Kelsey Jones, a DHS caseworker; and Amanda Losh, a DHS

program assistant, testified. At the conclusion of the hearing, the circuit court granted DHS’s

petition to terminate Dollins’s parental rights. The court found that DHS had proved all three

grounds alleged, that termination was in the best interest of the children in light of the testimony

that the children are adoptable, and that they are subject to potential harm due to Dollins’s drug

use and criminal issues. The court entered a termination order on November 15 restating its

findings. Dollins has appealed from this order.

       In terminating parental rights, the circuit court must make two findings by clear and

convincing evidence: at least one statutory ground must exist, and termination must be in the best

interest of the child. Bair v. Ark. Dep’t of Hum. Servs., 2016 Ark. App. 481, at 2 (citing Ark. Code

Ann. § 9-27-341 (Repl. 2015)). In making a “best interest” determination, the circuit court must

consider two factors: the likelihood that the child will be adopted and the potential harm to the

child if custody is returned to a parent. Id. (citing Ark. Code Ann. § 9-27-341). Clear and

convincing evidence is such a degree of proof that produces in the fact-finder a firm conviction

regarding the allegation to be established. Id. Our review of the termination of parental rights is

de novo. Id. Our inquiry is whether the circuit court’s finding that the disputed fact was proved

by clear and convincing evidence is clearly erroneous, and we leave to the fact-finder credibility

determinations. Id. A finding is clearly erroneous when, although there is evidence to support it,

we are left with a definite and firm conviction that a mistake has been made. Id.

       On appeal, Dollins does not challenge the circuit court’s finding that grounds supported

the termination decision. Her only point on appeal is that the circuit court clearly erred in finding

that termination is in the best interest of the children. She does not challenge the circuit court’s

                                                  4
potential-harm or adoptability findings. Instead, she makes the limited assertion that the best-

interest decision is reversible because the court did not adequately consider the negative impact

termination would have on the children because they would likely be adopted separately.

          This argument is not preserved for appeal. At the conclusion of the hearing, Dollins’s

attorney argued that DHS failed to present sufficient evidence that the children are adoptable and

that they were at risk of potential harm if returned to Dollins. Counsel for Dollins stated:

                  There’s no specific place that [the children are] going to go, the possibility of Levi,
          and with that possibility, it’s still a possibility the children are going to be split up. And if
          they’re returned to [Dollins], they would be together, and so for that, thank you, Your
          Honor.

This statement does not sufficiently raise the sibling-separation argument that Dollins is now

arguing on appeal. Defell v. Ark. Dep’t of Hum. Servs., 2022 Ark. App. 27, at 7 (holding that the

appellant failed to preserve the sibling-separation argument for appeal). Further, we will not review

a matter on which the circuit court has not ruled, and the burden of obtaining a ruling is on the

movant. Id. Accordingly, we hold that Dollins’s sibling-separation argument is not preserved for

appeal.

          Even if Dollins had preserved the argument, it would not prevail. She argues that the court

did not adequately consider the negative impact termination would have on the children because

they would likely be adopted separately. Dollins points out that there is evidence that LT2’s foster

parent is interested in adopting him only and a lack of evidence demonstrating that separating the

children is in their best interest.

          This court has held that keeping siblings together is an important consideration but is not

outcome determinative because the best interest of each child is the polestar consideration. Martin

v. Ark. Dep’t of Hum. Servs., 2020 Ark. App. 192, at 6, 596 S.W.3d 98, 102. Furthermore, evidence


                                                     5
of a genuine sibling bond is required to reverse a best-interest finding based on the severance of

a sibling relationship. Id., 596 S.W.3d at 102.

        In the case at bar, there was no evidence presented at the termination hearing of a sibling

bond between LT2 and his siblings BT and GT. Rather, the evidence shows that LT2 was taken

into DHS custody when he was nine months old and that he has been separated from BT and GT

since that time, except during visitation with Dollins, which, according to the evidence, was

irregular. Without some evidence of the existence of a sibling bond, we hold that the circuit court

did not clearly err in finding termination was in the best interest of BT, GT, and LT2.

        Dollins makes one final argument under this point. She argues that DHS presented a

separate-sibling adoption plan and failed to demonstrate why the plan was necessary. Dollins is

critical of the circuit court for failing to ask for additional information or for clarification as to

how this plan is in the children’s best interest. She then cites Schubert v. Arkansas Department of

Human Services, 2010 Ark. App. 113, and contends that the circuit court simply relied on DHS’s

determination as to what is in the children’s best interest in regard to adoption, effectively

abdicating its obligation to decide what is in the best interest of the children. In Schubert, this court

held that it was erroneous for the circuit court to accede to DHS’s recommendation when

determining a legal issue rather than considering the merits of the Schuberts’ petition for adoption

and intervention. Id. at 7.

        The holding in Schubert does not apply to the instant case. The issue in question is whether

termination of Dollins’s parental rights is in the best interest of her children. This is not a legal

issue. It is an issue of fact, and its determination shall be based on a circuit court’s finding by clear

and convincing evidence. See Ark. Code Ann. § 9-27-341(b)(3)(A)(i), (ii). Further, the circuit court

did not accede to DHS’s recommendations on this issue. Rather, the circuit court fulfilled its

                                                   6
statutory obligation by finding that termination was in the best interest of Dollins’s children on

the bases of testimony that the children are adoptable and because they are subject to potential

harm if returned to Dollins due to her drug use and criminal issues. Credibility determinations are

left to the circuit court, and we give special deference to the superior position of the circuit court

to evaluate the witnesses, their testimony, and the child’s best interest. White v. Ark. Dep’t of Hum.

Servs., 2018 Ark. App. 459, at 7, 558 S.W.3d 423, 427. Accordingly, we hold that the circuit court’s

finding that termination is in the best interest of the children is not clearly erroneous and affirm.

       Affirmed.

       ABRAMSON and GLADWIN, JJ., agree.

       Leah Lanford, Arkansas Commission for Parent Counsel, for appellant.

       Ellen K. Howard, Ark. Dep’t of Human Services, Office of Chief Counsel, for appellee.

       Dana McClain, attorney ad litem for minor children.




                                                  7